Citation Nr: 0827194	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  02-11 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a rating in excess of 30 percent for 
dyshidrotic eczema, from August 30, 2002.

3.  Entitlement to an increased rating for headaches, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1993.

This matter comes to the Board of Veterans Appeals (Board) 
from a February 2002 rating decision of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

The veteran testified before a Veterans Law Judge (VLJ) 
sitting at the RO, at a Travel Board hearing in February 
2006.  The transcript is associated with the claims folder.  
In September 2006, the Board remanded this case to the RO for 
further development.  

By correspondence dated in June 2008, the Board informed the 
veteran that the VLJ who took the veteran's testimony in 
February 2006 was no longer employed by the Board, told her 
that she had a right to another hearing by another VLJ, and 
asked her to respond within 30 days with regard to whether 
she wanted another hearing.  As the Board has received no 
response from the veteran in the 30 days after the issuance 
of the June 2008 letter, the Board may proceed with review of 
the case.


FINDING OF FACT

In July 2008 correspondence the veteran indicated that she 
wished to withdraw her pending appeal.   




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran concerning the issues of entitlement to service 
connection for fibromyalgia, entitlement to a disability 
rating greater than 30 percent for dyshidrotic eczema from 
August 30, 2002, and entitlement to a disability rating 
greater than 30 percent for headaches are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In correspondence dated in July 2008 the veteran indicated 
that she wished to withdraw her pending appeal.   Under 38 
U.S.C.A. § 7105, the Board may dismiss any appeal which fails 
to allege specific error of fact or law in the determination 
being appealed.  A Substantive Appeal may be withdrawn in 
writing at any time before the Board promulgates a decision. 
38 C.F.R. § 20.202 (2007).  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. § 20.204 (2006).  The veteran has properly withdrawn 
her appeal concerning the issues of entitlement to service 
connection for fibromyalgia, entitlement to a disability 
rating greater than 30 percent for dyshidrotic eczema from 
August 30, 2002, and entitlement to a disability rating 
greater than 30 percent for headaches, and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review these issues and the appeal is 
dismissed.




ORDER

The appeal concerning the issues of entitlement to service 
connection for fibromyalgia, entitlement to a disability 
rating greater than 30 percent for dyshidrotic eczema from 
August 30, 2002, and entitlement to a disability rating 
greater than 30 percent for headaches is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


